 Case 4:19-cv-00787-SDJ-KPJ Document 1 Filed 10/24/19 Page 1 of 5 PageID #: 1



                          UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

JAMES JOSEPH JULUKE, JR.,                     )
an individual,                                )
                                              )       Case No.: 4:19-cv-00787
        Plaintiff,                            )
v.                                            )
                                              )
CNV #1 INVESTORS LLC,                         )
a Texas Limited Liability Company,            )
                                              )
      Defendant.                              )
__________________________________            )

                                          COMPLAINT

        Plaintiff, JAMES JOSEPH JULUKE, JR. through his undersigned counsel, hereby files

this Complaint and sues CNV #1 INVESTORS LLC, a Texas Limited Liability Company, for

injunctive relief, attorneys’ fees and costs pursuant to 42 U.S.C. § 12181 et seq.,

(“AMERICANS WITH DISABILITIES ACT” or “ADA”) and alleges:

                                JURISDICTION AND PARTIES

        1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181, et seq., (the “ADA”). This Court is vested

with original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343. This Court has supplemental

jurisdiction over the subject matter of all other claims pursuant to 28 U.S.C. §1367(a).

        2.      Venue is proper in this Court pursuant to 28 U.S.C. §1391(b), because the

Defendant’s Property, which is the subject of this action, is located in Denton County, Texas.

        3.      Plaintiff, JAMES JOSEPH JULUKE, JR. (hereinafter referred to as “MR.

JULUKE” or “Plaintiff”), is a resident of the State of Texas in Dallas County.

        4.      MR. JULUKE is a qualified individual with a disability under the ADA. In 1994,
 Case 4:19-cv-00787-SDJ-KPJ Document 1 Filed 10/24/19 Page 2 of 5 PageID #: 2



MR. JULUKE suffered an injury to his spinal cord resulting in trauma to his T-10 vertebrae. MR.

JULUKE is a paraplegic and is disabled.

         5.     MR. JULUKE’s disability, at all times material hereto, impairs his ability to walk,

stand and bend, all major life activities, and requires him to use a wheelchair to ambulate.

         6.     Defendant, CNV #1 INVESTORS LLC, a Texas Limited Liability Company,

(hereinafter referred to as “Defendant”), is registered to do business in the State of Texas. Upon

information and belief, Defendant is the owner, lessor and/or operator of the real property and

improvements which are the subject of this action, to wit: the “Property,” known as “Northcrest

Village,” generally located at 3044 Old Denton Road, Carrollton, Texas 75007.

         7.     All events giving rise to this lawsuit occurred in the Eastern District of Texas.

                                       COUNT I
                          (VIOLATION OF TITLE III OF THE ADA)

         8.     Plaintiff realleges and incorporates into this cause of action each and every

allegation contained in the previous paragraphs of this Complaint.

         9.     The Property, a large shopping plaza, is open to the public and provides goods

and services to the public.

         10.    Plaintiff visited the Property and attempted to utilize the goods and services

offered at the Property and plans to return to the Property in the near future.

         11.    During his visit, MR. JULUKE experienced serious difficulty accessing the goods

and utilizing the services therein due to the architectural barriers discussed in this Complaint.

         12.    MR. JULUKE continues to desire to visit the Property, but fears that he will again

encounter serious difficulty and safety hazards due to the barriers discussed herein which still

exist.


                                                     2
Case 4:19-cv-00787-SDJ-KPJ Document 1 Filed 10/24/19 Page 3 of 5 PageID #: 3



       13.    Defendant has discriminated, and continues to discriminate, against Plaintiff in

violation of 42 U.S.C. § 12181 et seq. and 28 C.F.R. § 36.304 et seq. by excluding and/or

denying Plaintiff the benefits of the goods and services located on the Property by failing to

provide and/or correct the following barriers to access which Plaintiff personally observed,

encountered, and which hindered his access:

              A.     Plaintiff encountered inaccessible parking spaces designated for disabled

                     use due to ramps protruding into access aisles near Family Care, UPS, Ace

                     Hardware and Taco Bell.

              B.     Additionally, Plaintiff encountered inaccessible parking spaces designated

                     for disabled use due to narrow dimensions and spaces which overlap with

                     the side gutters throughout the Property.

              C.     Plaintiff encountered inaccessible curb ramps near M.D. Kids, UPS and

                     Family Care due to excessive slopes and steep side flares.

              D.     Plaintiff encountered inaccessible sidewalk routes due to a rise of over 6

                     inches and failure to provide handrails near Ace Hardware. Additionally,

                     there are several sections of sidewalk which have steps without a ramp for

                     wheelchair users such as near Little Ceasars Pizza.

              E.     Plaintiff encountered inaccessible tenant door entrances due to lack of a

                     level landing and inaccessible thresholds such as at the Banquet Hall and

                     Subway restaurant.

       14.    To date, the readily achievable barriers and other violations of the ADA still exist

and have not been remedied or altered in such a way as to effectuate compliance with the

provisions of the ADA.

                                                  3
Case 4:19-cv-00787-SDJ-KPJ Document 1 Filed 10/24/19 Page 4 of 5 PageID #: 4



       15.     Independent of his intent to return as a patron to the Property, Plaintiff

additionally intends to return to the Property as an ADA tester to determine whether the barriers

to access stated herein have been remedied.

       16.     Removal of the barriers to access located on the Property is readily achievable,

structurally feasible and easily accomplishable without placing an undue burden on Defendant.

       17.     Removal of the barriers to access located on the Property would allow Plaintiff to

fully utilize the goods and services located therein.

       18.     The Plaintiff has been obligated to retain undersigned counsel for the filing and

prosecution of this action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs, and

expenses paid by Defendant.

                                     PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff demands judgment against Defendant and requests the

following injunctive and declaratory relief:

       A.      That the Court declare that the Property owned, leased, and/or operated by

               Defendant is in violation of the ADA;

       B.      That the Court enter an Order directing Defendant to alter its facilities to

               make them accessible to and useable by individuals with disabilities to the

               full extent required by Title III of the ADA;

       C.      That the Court enter an Order directing Defendant to evaluate and neutralize

               its policies and procedures towards persons with disabilities for such

               reasonable time so as to allow Defendant to undertake and complete

               corrective procedures;

                                                        4
Case 4:19-cv-00787-SDJ-KPJ Document 1 Filed 10/24/19 Page 5 of 5 PageID #: 5



     D.    That the Court award reasonable attorneys’ fees, costs (including expert

           fees), and other expenses of suit, to the Plaintiff; and

     E.    That the Court award such other and further relief as it deems necessary, just

           and proper.



                                          Respectfully Submitted,


                                  By:     /s/ Louis I. Mussman        .




                                          Louis I. Mussman
                                          Attorney-in-charge
                                          Ku & Mussman, P.A.
                                          18501 Pines Blvd, Suite 209-A
                                          Pembroke Pines, FL 33029
                                          Tel: (305) 891-1322
                                          Fax: (305) 891-4512
                                          Louis@KuMussman.com

                                          and

                                          Seth P. Crosland
                                          Local Counsel
                                          Texas Bar No.: 24069551
                                          Crosland Law Firm
                                          1848 Norwood Plaza, Suite 205B
                                          Hurst, Texas 76054
                                          Tel: (972) 591-6919
                                          Fax: (972) 408-0713
                                          seth@croslandlawfirm.com




                                                 5
